DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 – 5, 13
Cancelled: Claims 2 – 3, 14 – 15,  
Added: None 
Therefore Claims 1, 4 – 13 and 16 are now pending.

Response to Arguments
Applicant’s arguments, filed 08/11/2021, with respect to Claim 1, 4 – 13 and 16 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter within each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1, 4 – 13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claims 1, 5 & 13: “the first data line comprises a first upper wiring and a first lower wiring arranged in the column direction, the first lower wiring being electrically connected to the first upper wiring, the second data line comprises a second upper wiring and a second lower wiring arranged in the column direction, the second lower wiring being electrically connected to the second upper wiring, the first upper wiring and the second lower wiring being the portion of the first data line and the portion of the second data line which partially overlap in the thickness direction, and the second upper wiring and the first lower wiring being the portion of the first data line and the portion of the second data line which partially overlap in the thickness direction, the liquid crystal display panel comprises a data line upper layer and a data line lower layer, the data line lower layer being located at a side of a backlight of the liquid crystal display panel 2Application No.: 16/794,506Docket No.: P20016OUS00 with respect to the data line upper layer, the first upper wiring and the second upper wiring are formed in the data line upper layer, the first lower wiring and the second lower wiring are formed in the data line lower layer, the liquid crystal display panel further comprises a scan line layer in which the scan line is formed, and the scan line layer is located between the data line upper layer and the data line lower layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625